Citation Nr: 1243281	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision rendered by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board previously remanded this matter in October 2009, May 2010, and December 2010.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

Migraine headaches are not attributable to service or service-connected pulmonary sarcoidosis.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches, to include as secondary to service-connected pulmonary sarcoidosis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in August 2004.  While he was provided an initial VCAA letter in September 2004, he was not provided fully adequate VCAA notice prior to the September 2005 rating decision that initially denied service connection for migraines.  However, the RO subsequently provided the Veteran with fully adequate VCAA notice in a letter dated in August 2009.  Following the provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in February 2012.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  First, all relevant medical records to include service treatment records and VA treatment records have been obtained and associated with the record.  It is noted that, pursuant to the Board's December 2010 remand, VA requested medical records from the Denver VA Medical Center and received a negative response; the RO, thereafter notified the Veteran that VAMC records for the period from January 1978 to August 1992 were unavailable and requested copies of any records in his possession, but no response was received in this regard.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Second, VA afforded the Veteran appropriate VA examinations and obtained the necessary medical opinion in response to the claim herein decided.  The Board previously reviewed the record, determined that the report of VA examination dated in January 2010 was inadequate, and remanded the case in December 2010 for the purpose of obtaining a medical opinion supported by a complete rationale.  An addendum dated in May 2011 to the January 2010 report of VA examination was obtained.  The Board has reviewed the VA medical opinion and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment, supra., at 146-47 (1999).

Lastly, VA afforded the Veteran a hearing before a member of the Board.  A copy of the transcript is associated with the claims files.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Furthermore, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Migraines(Headaches)

The Veteran seeks service connection for headaches variously diagnosed on both a direct and secondary basis.  He testified in April 2009 that his headaches began in service and were contemporaneous with his diagnosis for pulmonary sarcoidosis.

General Legal Criteria

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service treatment records reflect that bilateral interstitial infiltrate was found on an initial flight physical x-ray in May 1975.  The Veteran was totally asymptomatic.  He was given a physical profile for sarcoidosis.  Report of medical examination dated in May 1975 reflects normal clinical evaluation except for bilateral interstitial infiltrates and pseudofolliculitis barbae.  The Veteran denied any history of frequent or severe headaches, and head injury.  Service treatment records show no complaints or findings for headaches.  Report of separation examination dated in July 1977 reflects normal clinical evaluation and a history of sarcoidosis without complications.  The Veteran denied any history of frequent or severe headaches, and head injury.

In December 1977, the Veteran filed an original claim for VA compensation for a lung condition and the RO granted service connection for pulmonary sarcoidosis in a September 1978 rating decision.

VA discharge summary for the period of September to October 1991 reflects that the Veteran was admitted for a drug treatment program.  Alcohol and marijuana abuse were noted.  The Veteran reported a history of headaches.  The final diagnoses were chronic alcohol abuse and dependence, and "benign headache disorder."

VA treatment records dated since May 2000 note vascular and tension headaches, and follow-up for this.  The Veteran reported in June 2004 that he fell on his head in service and that he did not seek medical care because his commander said it would hurt his safety record.  He reported intermittent headaches since that time.  The Veteran reported in July 2004, January 2006, and February 2009 that his headaches were related to trauma in service.

In August 2004, the Veteran filed a claim for service connection for migraine headaches.  He reported that he received treatment for these beginning in 1978 through the Denver VAMC and that he continues to have headaches.

Report of VA examination dated in August 2005 reflects a 20 year history of migraine headaches.  The diagnoses included migraine headaches.  The examiner commented that the pattern and distribution was suggestive of tension headaches as well as cluster headaches.  The diagnoses further included pulmonary sarcoidosis and it was noted that the "only possible resulting symptoms may be chest pain."

In a July 2006 statement, the Veteran reported that his headaches were the result of the "strain" associated with sarcoidosis.

The Veteran submitted internet website information discussing generally sarcoidosis and identifying "other symptoms" that included headache.

A July 2008 statements from C.S. reflects that he served with the Veteran and knew recalled that the Veteran had headaches to his platoon leader headaches.  If a Veteran reported a headache on a day that he was not scheduled to fly, he would be given the day off.  

A July 2008 statement from the Veteran's wife, M.J., reflects her recollection that the Veteran missed duty because of headaches.

In April 2009, the Veteran testified that he has had headaches since service, and that he believed that they were related to his service-connected pulmonary sarcoidosis.  He stated that the medication prescribed for sarcoidosis in service alleviated his headaches, but his headaches worsened after service because he no longer took that medication.  The Veteran stated that he did not report his headaches in service because he was fearful of losing his flight status.

Report of VA examination dated in January 2010 reflects a history of headaches since his initial diagnosis for pulmonary sarcoidosis in 1975.  He denied injury.  He reported that his current headaches feel the same as those he had in service.  He reported that headaches had become more frequent in the last 10-15 years.  The diagnosis was mixed headaches including migraine which has transformed over time into chronic daily headaches.  The examiner concluded that, because headaches were not documented in service, it was not as likely as not his headaches are related to military service.  He further stated that "Apparently he has minimal activity of his pulmonary sarcoidosis however it is possible to have effects from systemic sarcoidosis.  I do not have enough information at this time to determine if headaches are related to sarcoidosis without resorting to speculation."

An addendum dated in May 2011 to the January 2010 VA medical opinion reflects that additional testing was conducted that included an MRI of the pituitary gland and the brain.  Based on the MRI findings that showed no abnormal gadolinium enhancement that would be consistent with neurosarcoidosis, nonspecific white matter changes that are consistent with the Veteran's history of hypertension and hyperlipidemia, review of the findings in conjunction with a neuroradiologist, and the remote history of pulmonary sarcoid in the military, the examiner concluded that it was "less likely as not" that the Veteran's service-connected sarcoidosis caused the headache disorder; that service-connected sarcoidosis aggravates the headache disorder; and that the headache disorder was incurred in or aggravated by active duty.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for migraine headaches.  Chronic headaches are not shown in service and the post service diagnoses for headaches (migraine, tension, or vascular) have not been attributed to any incident or event of service origin, including the alleged head injury; and headaches have not been attributed to service-connected pulmonary sarcoidosis by competent evidence.

Service treatment records show no documented complaints, treatment or diagnosis for headaches.  Moreover, service separation examination reflects a normal clinical evaluation and the Veteran specifically denied headaches and head injury.  Additionally, the Veteran's original VA compensation claim, VA Form 21-526, dated in December 1977 reflects no claim or report of headaches.  Headaches are first documented in October 1991, more than decade after service separation, and the Veteran did not report any history of in-service headaches at that time.  In fact, on VA examination in August 2005, the Veteran reported only a 20 year history of headaches, which would put their onset in 1985-many years after service discharge.  The above evidence coupled with the negative VA medical opinion dated May 2011 weighs against the claim.  The Board notes that the May 2011 VA medical opinion concluded that that it was "less likely as not" that the Veteran's service-connected sarcoidosis caused the headache disorder; that service-connected sarcoidosis aggravates the headache disorder; and that the headache disorder was incurred in or aggravated by active duty.  The above evidence is highly probative.

The Board has considered the Veteran's sworn testimony.  The Board finds that the Veteran is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran suggests in-service onset of headaches or continuity of symptoms since service, the Board finds that he is not credible because this is incongruous with the normal clinical evaluations in service and the absence of any documented history or complaint in service to include when providing medical histories.  This, coupled with the complete absence of any documented complaints for many years after service, the failure to include a claim for headaches when the Veteran filed his original VA claim in December 1977, and his inconsistent post service medical history with regard to the onset of headaches, weighs against his credibility.  The Board notes that the Veteran reported during various VA treatment visits having had headaches related to head trauma in service, yet he did not report having headache due to head trauma on his VA compensation claim or statements in support thereof, or during his personal hearing.  Also, the Board observes that the Veteran gave various differing reasons for his not seek medical care for his headaches in service.  He reported that his commander did not want him to report this, but later stated that he did not get medical care because his did not want to jeopardize his flight status.  While these appear plausible bases on the surface, this does not explain his denial of headaches at separation when these factors were no longer in play.  Ultimately, for the above reasons, the Board finds that the Veteran is not credible.  Therefore, his statements are of diminished probative value.  Caluza, supra.

The Board has further considered the lay statements from the Veterans's service buddy and his wife.  They are competent and credible.  However, this evidence does not establish the presence of a chronic headache disorder in service when viewed in light of the Veteran's denial of frequent or severe headaches on his service separation examination dated in 1977.  As such, the statements have diminished probative value.

The Board has thoroughly considered the Veteran's contention that his headache disorder is attributable to service-connected pulmonary sarcoidosis.  However, he is not competent to provide such an opinion as it is not susceptible to lay observation, unlike a broken leg, and the Veteran lacks the requisite medical training and expertise to opine on such matters.  See Jandreau supra.; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  His opinion in this regard has no probative value.

The Board has further considered the Veteran's assertion of headache related to head injury in service as noted in various VA treatment records.  However, because the Veteran denied any history of head injury on his service separation examination in 1977, the Board finds that this assertion many years after service is wholly without merit, particularly in light of his clear abandonment of that theory of entitlement when testifying before a member of the Board on the headache claim.  The Board finds that to the extent that the Veteran asserts having sustained a head injury, he is not credible.  Caluza, supra.  Accordingly, such assertions have diminished probative value.

Also, the Board carefully considered the internet evidence submitted by the Veteran, which noted that headaches were among several other symptoms that could be associated with sarcoidosis.  However, after obtaining the requisite studies, a VA physician concluded in May 2011, that headaches were not due to or a symptom of pulmonary sarcoidosis.  The Veteran has not presented any medical evidence supporting his theory of secondary service connection.  The Board acknowledges that medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional and that it could, "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, here, the information provided does not contain any assessment which relates specifically to the Veteran and his medical history.  Therefore, this evidence has limited probative value and is certainly outweighed by the aforementioned medical opinion against the claim.

The Board assigns greater probative value to the medical evidence in this case, which shows normal clinical evaluations in service and no complaints or findings for headaches on the Veteran's self-prepared medical histories.  This, coupled with the VA treatment records showing documented headache problems many years after service and the negative VA medical opinion dated in May 2011weigh against the claim.  The Board notes that there is more than a silent record here; the record includes normal evaluations in service and the Veteran's denial of headaches at service separation.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for migraine headaches on both a direct and secondary basis.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches, to include as secondary to service-connected pulmonary sarcoidosis, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


